Citation Nr: 0939079	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  08-02 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected left foot fracture, 5th metatarsal.

2.  Entitlement to an effective date earlier than November 
15, 2005 for the grant of service connection for left foot 
fracture, 5th metatarsal.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to April 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico.  This case has been advanced on the 
Board's docket.


FINDINGS OF FACT

1.  The manifestations of the Veteran's service-connected 
left foot fracture are consistent with no more than a 
moderate foot injury.

2.  The earliest claim for service connection for a left foot 
fracture was received on November 15, 2005.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
left foot fracture, 5th metatarsal have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.71a, Diagnostic Code 5284 (2009).

2.  The criteria for an effective date earlier than November 
15, 2005, for service connection for left foot fracture, 5th 
metatarsal have not been met.  38 U.S.C.A. §§  5101, 5110 
(West 2002); 38 C.F.R. §§ 3.155, 3.160, 3.400 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  

With respect to the increased rating claim on appeal, the 
Board notes that where, as here, when the claim was one for 
service connection, and it was then granted and an initial 
disability rating and effective date have been assigned, the 
Veteran's service connection claim has been more than 
substantiated - it has been proven.  Section 5103(a) notice 
has served its purpose and is no longer required.  Instead, 
the provisions of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. 
§ 3.103 are for application.  See Dingess v. Nicholson, 19 
Vet. App. 473, 491 (2006).  

The requirements of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. 
§ 3.103 were satisfied by a May 2006 letter (which notified 
the Veteran of the grant of service connection for a left 
foot fracture, the assignment of a 10 percent rating 
effective November 15, 2005, and his appellate rights) and 
the January 2008 Statement of the Case (which set forth the 
criteria necessary for a disability evaluation greater than 
10 percent, citations to applicable law, and the reasons and 
bases for the grant of a 10 percent rating).  Thus, the Board 
finds that the applicable due process requirements have been 
met.

Regarding the earlier effective date claim on appeal, the 
Board notes that the Court of Appeals for Veterans Claims 
(Court) has held that once the underlying claim is granted, 
further notice as to downstream questions, such as the 
disability rating and effective date, is not required.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Nevertheless, the Veteran was informed of the law and 
regulations governing the assignment of disability ratings 
and effective dates in a March 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
Veteran have been obtained and associated with the claims 
folder.  Further, the Veteran has been accorded a pertinent 
VA examination.

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

A.  Increased Rating 

Historically, the Veteran filed a claim for entitlement to 
service connection for a left foot fracture in November 2005.  
The RO granted service connection for left foot fracture, 5th 
metatarsal in a May 2006 rating decision and assigned a 10 
percent disability rating, effective from November 15, 2005, 
reflecting the date of receipt of the claim.  This service-
connected disability remains evaluated as 10 percent 
disabling.

As the present appeal arises from an initial rating decision 
which established service connection and assigned an initial 
disability rating, the entire period is considered for the 
possibility of staged ratings.  In other words, consideration 
will be given to the possibility of separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Disability of the joints is measured by abnormalities of 
motion, such as limitation of motion or hypermobility, 
instability, pain on motion, or the inability to perform 
skilled motions smoothly.  38 C.F.R. § 4.45.  

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although § 
4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases 
involving pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Veteran's service-connected left foot fracture is 
evaluated under Diagnostic Code 5284 (pertaining to other 
foot injuries).  Under this Diagnostic Code, 10, 20, and 30 
percent ratings are assigned depending on whether a foot 
injury is moderate, moderately severe, or severe 
respectively.  The Board notes that the terms "moderate" 
"moderately severe," and "severe" are not defined in the 
rating schedule; rather than applying a mechanical formula, 
VA must evaluate all the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.

Available relevant evidence consists of VA treatment records 
and an April 2006 VA examination report.

The April 2006 VA examination report shows that the Veteran 
reported pain in his left foot since an in-service fracture 
in 1961.  He described a pressure sensation in the affected 
area (the lateral aspect of the left foot) and that he had 
recently developed a limp.  Additionally, he reported 
intermittent swelling of the area and protuberance.  He 
denied any sensation of instability, giving way, or 
loosening.  He described resting, elevation, and being free 
of shoes as alleviating factors.  He reported that at work, 
his left foot condition caused him discomfort, especially 
when using scaffolds, going upstairs, etc.  He reported 
needing up to two weeks out of work due to foot pain.

Physical examination of the left foot revealed a bony 
protuberance in the dorsal and lateral aspect, as well as 
localized swelling, and tenderness in the sole, very close to 
the lateral aspect of the foot, in the line of the 5th toe.  
There was pain at inversion.  There was adequate arch 
bilaterally and no warmth or redness.  There was full range 
of ankle plantarflexion (0 to 45 degrees) and dorsiflexion (0 
to 20 degrees), with no lack of endurance or fatigue with 
repetitive movement.  There was no weakness, stiffness, 
instability or other symptoms reported upon walking or 
standing.  It was noted that he was not wearing corrective 
shoes.  X-rays showed evidence of a healed fracture at the 
shaft of the left 5th metatarsal bone.

Subsequent VA treatment records reflect continued complaints 
of left foot pain, with an April 2007 report showing that the 
Veteran was limping to protect his left foot.  X-rays of the 
left foot performed that same month revealed slight hallux 
valgus as well as slight hyperextension of the 2nd, 3rd, and 
4th MTP joints.  Otherwise, there was no evidence of 
subluxation or a region of subperiosteal new bone formation.  
Further, the bony mineralization and soft tissue appeared 
normal, and there was no evidence of calcaneal spur.  An 
August 2007 treatment report reflects a diagnosis of left 
foot arthritis.

The Board notes that the Veteran underwent a VA joints 
examination in February 2008 in connection with other service 
connection claims.  Although his left foot was not evaluated 
as part of that examination, the report does reflect the 
Veteran's report of pain starting at the area of the 
fractured foot and radiating up the lateral leg. 

Based on the foregoing evidence, the Board finds that a 
rating in excess of 10 percent is not warranted for any time 
during the appeal period for the 
service-connected left foot disability.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Initially, the Board notes that 
although April 2007 X-rays revealed slight hallux valgus 
(bunion) on the left foot, the Veteran is not service-
connected for this condition; thus consideration of this 
condition in evaluating the Veteran's 
service-connected left foot disability is not appropriate.  
In any event, while the record reflects subjective complaints 
and objective findings of left foot pain and associated 
limping, these manifestations of the Veteran's left foot 
disability are analogous to no more than a moderate foot 
injury under Diagnostic Code 5284.  While the Board 
acknowledges that the evidence also reflects findings of 
arthritis and slight hyperextension of the 2nd, 3rd, and 4th 
MTP joints, these conditions have not been specifically 
attributed to the Veteran's left foot fracture.  
Nevertheless, even if they were associated with the service-
connected left foot disability, these manifestations, in 
total, are still only characteristic of no more than a 
moderate foot injury under Diagnostic Code 5284.  

For these reasons, the Board finds that the preponderance of 
the evidence is against a rating in excess of 10 percent for 
the Veteran's service-connected left foot disability.

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for any time during the current 
appeal as the evidence fails to establish that there are 
exceptional circumstances that render the schedular 
evaluation to be inadequate, such as marked interference with 
employment or frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1) (2009); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The Veteran has not asserted that his left foot 
disability has required frequent periods of hospitalization.  
Further, while the April 2006 VA examination reflects that 
the Veteran's left foot disability has caused him discomfort 
at work, and has resulted in missed time from work, the Board 
notes that loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 
38 C.F.R. §§ 3.321(a), 4.1 (2009).  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  With 
this in mind, the Board finds that the evidence does not 
reflect that the Veteran's disability picture is so 
exceptional or unusual as to render impractical the 
application of the regular schedular criteria.  The 10 
percent rating for his 
service-connected left foot disability contemplates his 
complaints.  Thus the Board finds that the preponderance of 
the evidence is against referral of the Veteran's claims for 
extraschedular consideration.

Finally, the Board notes that the Court has recently held 
that a request for a TDIU, whether expressly raised by a 
claimant or reasonably raised by the record, is an attempt to 
obtain an appropriate rating for disability or disabilities, 
and is part of a claim for increased compensation.  There 
must be cogent evidence of unemployability in the record.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer 
v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant 
case, the holding of Rice is inapplicable since the evidence 
of record clearly shows that the Veteran is currently 
employed; thus, there is no cogent evidence of 
unemployability and entitlement to increased compensation 
based on TDIU is not warranted.  




	(CONTINUED ON NEXT PAGE)

B.  Earlier Effective Date

As mentioned, the record reflects that in a May 2006 
decision, the RO granted service connection for left foot 
fracture, 5th metatarsal, effective from November 15, 2005.  
The Veteran seeks an earlier effective date, essentially 
arguing that his left foot fracture occurred years before 
that date.  (See January 2008 Substantive Appeal).  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400 (2009).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefore."  38 U.S.C.A. § 5110(a) 
(West 2002).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on an original claim "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400 (2009).

The record shows the Veteran submitted a claim for service 
connection for a left foot fracture, which was received by 
the RO on November 15, 2005.  As the Veteran did not raise 
the issue of a left foot fracture prior to November 15, 2005, 
the Board concludes that an earlier effective date for the 
grant of service connection for a left foot fracture is not 
warranted.  The law prohibits the assignment of an effective 
date for service connection prior to a claim for service 
connection being received.  See 38 C.F.R. § 3.400(b)(2) 
(2009).  The Board is bound by the laws and regulation 
applicable to the benefit sought.  See 38 C.F.R. § 19.5 
(2009).

As such, the Board finds that entitlement to an effective 
date earlier than November 15, 2005 for the grant of service 
connection for a left foot fracture is not warranted.  The 
appeal is denied.




ORDER

An initial increased rating in excess of 10 percent for 
service-connected left foot fracture, 5th metatarsal is 
denied.

An effective date earlier than November 15, 2005 for the 
grant of service connection for left foot fracture, 5th 
metatarsal is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


